ICJ_064_USDiplomaticStaffTehran_USA_IRN_1979-12-15_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 15 DECEMBER 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ÉTATS-UNIS À TÉHÉRAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 15 DÉCEMBRE 1979
1979
15 décembre

COUR INTERNATIONALE DE JUSTICE Rôle général
ANNÉE 1979

15 décembre 1979

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ÉTATS-UNIS À TÉHÉRAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents : Sir Humphrey WaLpock, Président; M. Extas, Vice-Prési-
dent ; MM. FORSTER, GROS, LACHS, Morozov, NAGENDRA
SINGH, RUDA, MOSLER, TARAZI, ODA, AGO, EL-ERIAN, SETTE-
CAMARA, BAXTER, juges ; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,

Vu les articles 73 et 74 du Règlement de la Cour,

Vu la requête enregistrée au Greffe le 29 novembre 1979, par laquelle les
Etats-Unis d'Amérique ont introduit une instance contre la République
islamique d’Iran au sujet d’un différend concernant la situation à l’am-
bassade des Etats-Unis à Téhéran ainsi que la prise en otages et la déten-
tion de membres du personnel diplomatique et consulaire des Etats-Unis
en Iran ;

Rend l'ordonnance suivante :

1. Considérant que dans la requête susmentionnée le Gouvernement
des Etats-Unis invoque les clauses juridictionnelles de certains traités
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 8

comme bases de la compétence de la Cour en l’espèce ; qu’il relate toute
une série d'événements commençant le 4 novembre 1979 à l’intérieur et
aux alentours de l’ambassade des Etats-Unis à Téhéran et comportant
l'invasion des locaux de l'ambassade, la capture de membres du personnel
diplomatique et consulaire des Etats-Unis et leur maintien en détention ;
et que, se fondant sur les faits ainsi allégués, il prie la Cour de dire et
juger :

« a) que, en tolérant, en encourageant et en s’abstenant de prévenir et de
réprimer le comportement décrit dans l’exposé des faits [figurant
dans la requête], le Gouvernement de l’Iran a violé ses obligations
juridiques internationales à l’égard des Etats-Unis telles qu’elles
résultent

— des articles 22, 24, 25, 27, 29, 31, 37 et 47 de la convention de
Vienne sur les relations diplomatiques,

— des articles 28, 31, 33, 34, 36 et 40 de la convention de Vienne
sur les relations consulaires,

— des articles 4 et 7 de la convention sur la prévention et la
répression des infractions contre les personnes jouissant d’une
protection internationale, y compris les agents diplomati-
ques,

— des articles I, paragraphe 4, XIII, XVIII et XIX du traité
d’amitié, de commerce et de droits consulaires conclu entre les
Etats-Unis et l'Iran,

— des articles 2, paragraphes 3 et 4, et 33 de la Charte des Nations
Unies ;

b) que, conformément aux obligations juridiques internationales
mentionnées ci-dessus, le Gouvernement de l’Iran a l’obligation
formelle d’assurer la libération immédiate de tous les ressortissants
des Etats-Unis qui sont actuellement détenus dans le bâtiment de
lambassade des Etats-Unis à Téhéran et de faire en sorte que
toutes ces personnes et les autres ressortissants des Etats-Unis en
Iran soient autorisés à quitter l’Iran en sécurité ;

c) que le Gouvernement de l’Iran doit réparation aux Etats-Unis, sur
la base de leur droit propre et dans l'exercice de leur droit de
protection diplomatique à l’égard de leurs ressortissants, en raison
des violations susmentionnées par l’Iran de ses obligations juridi-
ques internationales envers les Etats-Unis, le montant devant être
déterminé par la Cour ;

d) que le Gouvernement de l'Iran remette aux autorités compétentes
iraniennes aux fins de poursuites les personnes responsables des
infractions commises contre le bâtiment et le personnel de l’am-
bassade des Etats-Unis et contre le bâtiment des consulats des
Etats-Unis » ;

2. Vu la demande du 29 novembre 1979 enregistrée au Greffe le même
jour, par laquelle le Gouvernement des Etats-Unis d’ Amérique, invoquant

5
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 9

l'article 41 du Statut et les articles 73, 74 et 75 du Règlement, prie la Cour
d'indiquer d'urgence, en attendant l’arrêt définitif en l’affaire dont la Cour
a été saisie par la requête datée du même jour, les mesures conservatoires
suivantes, tendant à ce que :

«a) le Gouvernement de l’Iran libère immédiatement tous les otages
ressortissants des Etats-Unis et aide ces personnes ainsi que tous
autres fonctionnaires ressortissants des Etats-Unis à quitter
l'Iran rapidement et en sécurité dans des conditions dignes et
humaines ;

b) le Gouvernement de l’Iran expulse immédiatement des bâtiments
de l'ambassade, de la chancellerie et du consulat des Etats-Unis
toutes les personnes dont la présence n’est pas autorisée par le
chargé d’affaires des Etats-Unis en Iran et remette les bâtiments
sous l'autorité des Etats-Unis ;

c) le Gouvernement de l’Iran fasse en sorte que toutes les personnes
attachées à l'ambassade et au consulat des Etats-Unis se voient
accorder, avec la protection voulue, toute liberté à l’intérieur des
bâtiments de l’ambassade et de la chancellerie ainsi que la liberté
de mouvement à l’intérieur de l’Iran qui leur est nécessaire pour
s’acquitter de leurs fonctions diplomatiques et consulaires ;

d) le Gouvernement de l’Iran ne traduise en justice aucune des
personnes attachées à l'ambassade et au consulat des Etats-Unis
et s’abstienne de toute action tendant à entamer un tel pro-
cés ;

e) le Gouvernement de l’Iran fasse en sorte qu'aucune mesure ne
soit prise qui puisse porter atteinte aux droits des Etats-Unis pour
ce qui est de application de toute décision que la Cour pourrait
rendre sur le fond et en particulier qu’il ne prenne ni n’autorise
aucune action mettant en danger la vie, la sécurité ou le bien-être
des otages » ;

3. Considérant que, le jour où la requête introductive d’instance et la
demande en indication de mesures conservatoires sont parvenues au
Greffe, le Gouvernement de l'Iran a été avisé par télégramme de leur dépôt,
ainsi que des mesures sollicitées, et que copie des deux documents a été
expédiée par courrier aérien exprès au ministre des affaires étrangères de
PIran ;

4. Considérant que, conformément à l’article 40, paragraphe 3, du Sta-
tut et à l’article 42 du Règlement, des copies de la requête ont été trans-
mises au Secrétaire général de l'Organisation des Nations Unies, aux
Membres des Nations Unies et aux autres Etats admis à ester devant la
Cour ;

5. Considérant que le 6 décembre 1979 le Greffier a adressé la notifi-
cation prévue à l’article 63 du Statut aux Etats, autres que les parties en
litige, énumérés dans les documents pertinents du Secrétariat de l’Orga-
nisation des Nations Unies comme étant parties aux conventions suivantes
citées dans la requête :
i) PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 10

i) la convention de Vienne de 1961 sur les relations diplomatiques et le
protocole de signature facultative concernant le règlement obligatoire
des différends qui s’y rattache ;

ii) la convention de Vienne de 1963 sur les relations consulaires et le
protocole de signature facultative concernant le reglement obligatoire
des différends qui s’y rattache ;

iii) la convention de 1973 sur la prévention et la répression des infractions
contre les personnes jouissant d’une protection internationale, y com-
pris les agents diplomatiques ;

6. Considérant que le 30 novembre 1979, en attendant la réunion de la
Cour et dans l’exercice du pouvoir qui lui est conféré par l’article 74,
paragraphe 4, du Règlement, le Président a adressé à chacun des deux
gouvernements concernés un télégramme où il appelait leur attention sur le
fait que l’affaire était désormais pendante devant la Cour et sur la nécessité
d’agir de manière que toute ordonnance de la Cour sur la demande en
indication de mesures conservatoires puisse avoir les effets voulus ; et
considérant que, par le même télégramme, les deux gouvernements ont été
en outre informés que la Cour tiendrait audience à une date rapprochée
afin qu’ils puissent présenter leurs observations sur la demande en indi-
cation de mesures conservatoires ; et que la date projetée pour cette
audience était celle du 10 décembre 1979, ultérieurement confirmée par
télégramme du 3 décembre 1979 ;

7. Considérant que, dans le cadre de la préparation de l’audience, le
Président a posé certaines questions préliminaires à agent du Gouverne-
ment des Etats-Unis par télégramme du 4 décembre 1979, dont copie a été
communiquée le même jour au Gouvernement de lIran ; considérant
qu’en réponse à ces questions l’agent des Etats-Unis a soumis à la Cour le
7 décembre 1979 une déclaration de M. David D. Newsom, sous-secrétaire
d'Etat pour les affaires politiques, déclaration qui était accompagnée de
plusieurs documents annexés ; et considérant que copie de la lettre, de la
déclaration et des pièces jointes a été immédiatement transmise au Gou-
vernement de l’Iran ;

8. Considérant que le 9 décembre 1979 a été reçue du ministre des
affaires étrangères d’Iran une lettre datée du même jour et transmise par
télégramme, dont le texte suit :

J'ai l'honneur d’accuser réception des télégrammes concernant la
réunion, le 10 décembre 1979, de la Cour internationale de Justice, sur
requête du Gouvernement des Etats-Unis d'Amérique, et de vous
soumettre ci-dessous la position du Gouvernement de la République
islamique de l'Iran à cet égard.

1. Tout d’abord, le Gouvernement de la République islamique de
l'Iran tient à exprimer le respect qu’il voue à la Cour internationale de
Justice et à ses distingués membres pour l’œuvre par eux accomplie
dans la recherche de solutions justes et équitables aux conflits juri-

7
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 11

diques entre Etats. Cependant, le Gouvernement de la République
islamique de l'Iran estime que la Cour ne peut et ne doit se saisir de
l'affaire qui lui est soumise par le Gouvernement des Etats-Unis
d'Amérique, et de façon fort révélatrice, limitée à la soi-disant ques-
tion des « otages de l’ambassade américaine à Téhéran ».

2. Cette question en effet ne représente qu’un élément marginal et
secondaire d’un problème d'ensemble dont elle ne saurait être étudiée
séparément et qui englobe entre autres plus de vingt-cinq ans d’ingé-
rences continuelles par les Etats-Unis dans les affaires intérieures de
l'Iran, l'exploitation éhontée de notre pays et de multiples crimes
perpétrés contre le peuple iranien, envers et contre toutes les normes
internationales et humanitaires.

3. Le problème en cause dans le conflit existant entre l’Iran et les
Etats-Unis ne tient donc pas de l'interprétation et de application des
traités sur lesquels se base la requête américaine, mais découle d’une
situation d'ensemble comprenant des éléments beaucoup plus fonda-
mentaux et plus complexes. En conséquence, la Cour ne peut examiner
la requête américaine en dehors de son vrai contexte à savoir l’en-
semble du dossier politique des relations entre l’Iran et les Etats-Unis
au cours de ces vingt-cinq dernières années. Ce dossier comprend
entre autres tous les crimes perpétrés en Iran par le Gourvernement
américain, en particulier le coup d’Etat de 1953 fomenté et exécuté par
la CIA, Péviction du gouvernement national légitime du docteur
Mossadegh, la remise en place du Chah et de son régime asservi aux
intérêts américains et toutes les conséquences sociales, économiques,
culturelles et politiques des interventions directes dans nos affaires
intérieures, ainsi que des violations graves, flagrantes et perpétuelles
de toutes les normes internationales perpétrées par les Etats-Unis en
Iran.

4. En ce qui concerne la demande de mesures conservatoires, telle
que formulée par les Etats-Unis, elle implique en fait que la Cour ait
jugé de la substance même de l’affaire qui lui est soumise, ce que
celle-ci ne saurait faire sans violer les normes qui régissent sa com-
pétence. D’autre part, les mesures conservatoires étant par définition
destinées à protéger les intérêts des parties en cause, elles ne pour-
raient avoir le caractère unilatéral de la requête présentée par le
Gouvernement américain.

En conclusion, le Gouvernement de la République islamique de
VIran attire respectueusement l’attention de la Cour sur les racines
profondes et l'essence même de la révolution islamique de l’Iran,
révolution de toute une nation opprimée contre les oppresseurs et
leurs maîtres, et dont l’examen des multiples répercussions relève
essentiellement et directement de la souveraineté nationale de
l'Iran ;

9. Considérant que la possibilité a été donnée tant au Gouvernement

8
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 12

des Etats-Unis d'Amérique qu’au Gouvernement de l’Iran de présenter
leurs observations sur la demande en indication de mesures conserva-
toires ;

10. Considérant qu’à l'audience publique qui s’est tenue le 10 décembre
1979 étaient présents devant la Cour l'agent, les conseils et un conseiller du
Gouvernement des Etats-Unis d'Amérique ;

11. Ayant entendu les observations orales sur la demande en indication
de mesures conservatoires présentées au nom du Gouvernement des Etats-
Unis d’Amérique par l’honorable Roberts B. Owen, agent, et ’honorable
Benjamin R. Civiletti, Attorney-General des Etats-Unis, conseil, et ayant
pris note des réponses données au nom de ce gouvernement a d’autres
questions posées à l’issue de l’audience par le Président de la Cour et par
deux membres de la Cour ;

12. Ayant noté que, dans ses conclusions finales enregistrées au Greffe
le 12 décembre 1979 à la suite de l’audience du 10 décembre 1979, Je
Gouvernement des Etats-Unis d'Amérique prie la Cour, en attendant
l'arrêt définitif en l’affaire, d’indiquer immédiatement des mesures
conçues comme suit :

« Premièrement, que le Gouvernement de l’Iran libère immédia-
tement tous les otages ressortissants des Etats-Unis et aide ces per-
sonnes ainsi que tous autres fonctionnaires ressortissants des Etats-
Unis à quitter l’Iran rapidement et en sécurité dans des conditions
dignes et humaines.

Deuxièmement, que le Gouvernement de l’Iran expulse immédia-
tement des bâtiments de l’ambassade, de la chancellerie et du consulat
des Etats-Unis à Téhéran toutes les personnes dont la présence n’est
pas autorisée par le chargé d’affaires des Etats-Unis en Iran et remette
les bâtiments sous l’autorité des Etats-Unis.

Troisièmement, que le Gouvernement de l'Iran fasse en sorte que,
pour autant que les Etats-Unis souhaiteraient — et que l’Iran accep-
terait— le maintien du personnel diplomatique et consulaire des Etats-
Unis en Iran, toutes les personnes attachées à l'ambassade et aux
consulats des Etats-Unis se voient accorder, avec la protection voulue,
l'entière liberté de mouvement, ainsi que les privilèges et immunités
auxquels elles ont droit, qui leur sont nécessaires pour s’acquitter de
leurs fonctions diplomatiques et consulaires.

Quatrièmement, que le Gouvernement de l’Iran ne traduise en
justice aucune des personnes attachées à l'ambassade et aux consulats
des Etats-Unis et s’abstienne de toute action tendant à entamer un tel
procès ; et que le Gouvernement de l’Iran ne maintienne en détention
ni n’autorise la détention d’aucune de ces personnes en vue d’une
procédure devant une instance quelconque, « commission internatio-
nale » ou autre, et qu'aucune d’elles ne soit contrainte de participer à
une telle procédure.

Cinquièmement, que le Gouvernement de l’Iran fasse en sorte
qu'aucune mesure ne soit prise qui puisse porter atteinte aux droits des
Etats-Unis pour ce qui est de application de toute décision que la

9
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 13

Cour pourrait rendre sur le fond et en particulier qu’il ne prenne ni
n’autorise aucune action mettant en danger la vie, la sécurité ou le
bien-être des otages » ;

13. Constatant que le Gouvernement de l'Iran ne s’est pas fait repré-
senter à l’audience et considérant que la non-comparution de l’un des Etats
en cause ne saurait en soi constituer un obstacle à l’indication de mesures
conservatoires ;

14. Considérant que les dispositions conventionnelles sur lesquelles ie
Gouvernement des Etats-Unis, dans sa requête introductive d’instance et
ses observations orales, prétend fonder la compétence de la Cour pour
connaître de la présente affaire sont les suivantes :

i) la convention de Vienne de 1961 sur les relations diplomatiques et
l'article I du protocole de signature facultative concernant le règle-
ment obligatoire des différends qui s’y rattache ;

ii) la convention de Vienne de 1963 sur les relations consulaires et lar-
ticle I du protocole de signature facultative concernant le règlement
obligatoire des différends qui s’y rattache ;

ii) l’article XXT, paragraphe 2, du traité d'amitié, de commerce et de
droits consulaires de 1955 entre les Etats-Unis d'Amérique et
Fran ;

iv) Particle 13, paragraphe 1, de la convention de 1973 sur la prévention et
la répression des infractions contre les personnes jouissant d’une pro-
tection internationale, y compris les agents diplomatiques ;

15. Considérant que, dans l’examen de la demande en indication de
mesures conservatoires en la présente affaire, la Cour ne doit indiquer de
telles mesures que si les dispositions invoquées par le demandeur se pré-
sentent comme constituant prima facie une base sur laquelle la compétence
de la Cour pourrait être fondée ;

16. Considérant que, quant aux droits invoqués par les Etats-Unis
d'Amérique en ce qui concerne le personnel et les locaux de leur ambassade
et de leurs consulats en Iran, l’article ] de chacun des deux protocoles
accompagnant respectivement les conventions de Vienne de 1961 et 1963
sur les relations diplomatiques et les relations consulaires stipule expres-
sément :

« Les différends relatifs à l'interprétation ou à l’application de la
Convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête de
toute partie au différend qui sera elle-même Partie au présent Proto-
cole » ;

considérant que la publication des Nations Unies intitulée Traités multi-
latéraux pour lesquels le Secrétaire général exerce les fonctions de dépositaire

10
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 14

cite l’Iran et les Etats-Unis comme parties à chacune des deux conventions,
ainsi qu’à chacun des protocoles correspondants concernant le règlement
obligatoire des différends, dans chaque cas sans aucune réserve quant à
l'instrument dont il s’agit ;

17. Considérant que, s’il est vrai que les articles IT et III des protocoles
susmentionnés prévoient que les parties peuvent convenir d’adopter dans
certaines conditions, au lieu du recours à la Cour internationale de Justice,
une procédure devant un tribunal arbitral ou une procédure de concilia-
tion, aucun accord de ce genre n’a été conclu entre les parties ; et que les
termes de Particle I des protocoles de signature facultative ne sauraient
établir plus clairement la compétence obligatoire de la Cour internationale
de Justice pour tout différend relatif à l'interprétation ou à l’application
des conventions de Vienne susmentionnées ;

18. Considérant par conséquent qu'il ressort manifestement des rensei-
gnements soumis à la Cour et des termes de l’article I de chacun des deux
protocoles que les dispositions de cet article fournissent une base sur
laquelle la compétence de la Cour pour connaître des demandes présentées
par les Etats-Unis en vertu des conventions de Vienne de 1961 et 1963
pourrait être fondée ;

19. Considérant que, quant aux droits invoqués par les Etats-Unis en ce
qui concerne deux de leurs ressortissants qui, selon la déclaration de
M. David D. Newsom mentionnée au paragraphe 7 ci-dessus, ne font
partie ni du personnel de leur mission diplomatique ni de celui de leur
mission consulaire, il ressort des déclarations du Gouvernement des Etats-
Unis que ces deux personnes privées ont été prises en otages et sont
détenues dans les locaux de l'ambassade ou consulat des Etats-Unis à
Téhéran ; considérant que dans ces conditions la capture et la détention de
ces personnes entrent aussi dans le cadre des dispositions applicables des
conventions de Vienne de 1961 et 1963 relatives à l’inviolabilité des locaux
des ambassades et des consulats ; considérant en outre que la capture et la
détention de ces personnes dans les circonstances alléguées par les Etats-
Unis entrent tout aussi clairement dans le cadre des dispositions de l’ar-
ticle 5 de la convention de Vienne de 1963 qui prévoit expressément que les
fonctions consulaires comprennent l'assistance aux ressortissants, leur
protection et la sauvegarde de leurs intérêts ; et considérant que ces fonc-
tions visent précisément à permettre à l'Etat d’envoi de veiller, par l’in-
termédiaire de ses consulats, à ce que ses ressortissants se voient accorder le
traitement auquel ils ont droit, en vertu des règles générales du droit
international, comme étrangers sur le territoire de l’Etat d’accueil ;

20. Considérant, par suite, qu’il est non moins manifeste que l’article I
des protocoles concernant le règlement obligatoire des différends qui se
rattachent aux conventions de Vienne de 1961 et 1963 constitue une base
sur laquelle la compétence de la Cour pour connaître des demandes des
Etats-Unis au sujet des deux personnes privées en question pourrait être
fondée ;

21. Considérant, dès lors, que la Cour n’estime pas nécessaire aux
présentes fins de traiter la question de savoir si l’exercice des pouvoirs que

11
| PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 15

lui confère l’article 41 du Statut pourrait également être fondé sur l’ar-
ticle XXI, paragraphe 2, du traité d'amitié, de commerce et de droits
consulaires de 1955 et sur l’article 13, paragraphe 1, de la convention de
1973 sur la prévention et la répression des infractions contre les personnes
jouissant d’une protection internationale, y compris les agents diploma-
tiques.

22. Considérant par ailleurs que, dans la lettre susmentionnée du
9 décembre 1979, le Gouvernement de l’Iran soutient que la Cour ne peut
et ne doit se saisir de la présente affaire, au motif que la question des otages
ne représenterait « qu’un élément marginal et secondaire d’un problème
d’ensemble » concernant les activités des Etats-Unis en Iran depuis plus de
vingt-cinq ans ; et qu’il affirme au surplus que tout examen des multiples
répercussions de la révolution islamique de l'Iran relève essentiellement et
directement de la souveraineté nationale de FIran ;

23. Considérant que, quelque importance et quelque lien avec la pré-
sente affaire que les iniquités attribuées au Gouvernement des Etats-Unis
dans cette lettre par le Gouvernement de Iran puissent sembler avoir aux
yeux de ce dernier, l'invasion de l’ambassade et des consulats des Etats-
Unis et la prise en otages de personnes internationalement protégées ne
sauraient, selon la Cour, en raison de l'importance des principes juridiques
en cause, être considérées comme ayant un caractère « secondaire » ou
« marginal » ; rappelant, à cet égard, que le Secrétaire général de l’Orga-
nisation des Nations Unies a effectivement vu dans ces événements une
« situation grave » constituant « une menace grave contre la paix et la
sécurité internationales » et que, dans sa résolution 457 (1979), le Conseil
de sécurité s’est déclaré profondément préoccupé par le niveau dangereux

- de la tension entre les deux Etats, qui pourrait avoir des conséquences
graves pour la paix et la sécurité internationales ;

24. Considérant de surcroît que, si le Gouvernement de l’Iran estime

' que les activités alléguées des Etats-Unis en Iran sont en étroite connexité
juridique avec l’objet de la requéte des Etats-Unis, il lui est loisible, en
vertu du Statut et du Règlement de la Cour, de développer à ce sujet sa
propre argumentation devant la Cour, soit comme moyen de défense dans
un contre-mémoire, soit par la voie d’une demande reconventionnelle
présentée en vertu de l’article 80 du Règlement ; et que par conséquent, en
ne comparaissant pas dans la présente instance, le Gouvernement de l’Iran
s’est de plein gré privé de la possibilité de faire valoir ses propres thèses
devant la Cour et de présenter lui-même une demande en indication de
mesures conservatoires ; et qu'aucune disposition du Statut ou du Règle-
ment n’envisage que la Cour ne doive pas se saisir d’un aspect d’un
différend pour la simple raison que ce différend comporterait d’autres
aspects, si importants soient-ils ;

25. Considérant qu’il n’est certes pas douteux que la révolution isla-

12
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 16

mique de l’Iran « relève essentiellement et directement de la souveraineté
nationale de Iran » ; que toutefois un différend concernant des locaux
diplomatiques et consulaires et la détention de personnes internationale-
ment protégées et mettant en jeu l'interprétation ou l'application de
conventions multilatérales qui codifient le droit international en matière
de relations diplomatiques et consulaires relève, par sa nature même, de la
juridiction internationale ;

26. Considérant par conséquent que les deux considérations avancées
par le Gouvernement de l’Iran dans sa lettre du 9 décembre 1979 ne
sauraient, selon la Cour, être tenues pour un obstacle à ce qu’elle connaisse
de l’affaire dont elle a été saisie par la requête des Etats-Unis en date du
29 novembre 1979 ;

27. Considérant que, dans la même lettre du 9 décembre 1979, le Gou-
vernement de l’Iran présente également deux considérations sur la base
desquelles il affirme qu’en tout état de cause la Cour ne doit pas accéder à
la demande en indication de mesures conservatoires présentée en l’espèce
par les Etats-Unis ;

28. Considérant qu’il soutient en premier lieu que la demande en indi-
cation de mesures conservatoires, telle qu’elle a été formulée par les Etats-
Unis, « implique en fait que la Cour ait jugé de la substance même de
l'affaire qui lui est soumise » ; considérant que dans l’affaire de l’Usine de
Chorzéw la Cour permanente de Justice internationale s’est certes abstenue
d'indiquer des mesures conservatoires, motif pris de ce qu’en l’espèce la
demande tendait à « obtenir un Jugement provisionnel adjugeant une
partie des conclusions » (ordonnance du 21 novembre 1927, C.P.J.I. série À
ne 112, p. 10) ; considérant cependant que dans ladite affaire les circons-
tances étaient totalement différentes de celles de la présente espèce et qu’il
s'agissait alors d’obtenir de la Cour une décision définitive sur une partie
de la demande de dédommagement monétaire ; considérant en outre
qu’une demande en indication de mesures conservatoires a nécessaire-
ment, par sa nature même, un lien avec la substance de l’affaire puisque,
comme l’article 41 Pindique expressément, son objet est de protéger le
droit de chacun ; et qu’en la présente espèce le but de la demande des
Etats-Unis ne paraît pas être d’obtenir un jugement, provisionnel ou
définitif, sur le fond des réclamations mais de protéger pendente lite la
substance des droits invoqués ;

29. Considérant que le Gouvernement de l'Iran soutient en second lieu
que, « les mesures conservatoires étant par définition destinées à protéger
les intérêts des parties en cause, elles ne pourraient avoir le caractère
unilatéral » ; considérant cependant que le point de départ de cette thèse
ne correspond pas aux termes de l’article 41 du Statut qui vise expressé-
ment les « mesures conservatoires du droit de chacun [devant] être prises
à titre provisoire » ; considérant que l’idée même d’une indication de
mesures conservatoires, comme l’article 73 du Règlement le reconnaît,

13
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 17

suppose qu'une des parties sollicite des mesures pour protéger ses droits
propres contre tout acte de l’autre partie de nature à leur porter préjudice
pendente lite ; considérant qu’il en découle qu’une demande en indication
de mesures conservatoires est par nature unilatérale ; et que le Gouver-
nement de l'Iran n’a pas comparu devant la Cour pour solliciter l’indica-
tion de mesures conservatoires ; considérant cependant que la Cour, ainsi
qu’il ressort de l’article 75 de son Règlement, doit veiller en tout temps à
protéger les droits des deux parties dans les instances qui se déroulent
devant elle et qu’il n’est pas rare qu’en indiquant des mesures conserva-
toires elle se soit adressée aux deux parties ; et que cela ne signifie pas et ne
saurait signifier que la Cour ne puisse connaître d’une demande émanant
d’une seule partie pour la simple raison que les mesures sollicitées seraient
unilatérales ;

30. Considérant en conséquence que ni l’une ni l’autre des considéra-
tions énoncées par le Gouvernement de lIran dans sa lettre du 9 décembre
1979 ne saurait constituer un motif qui doive amener la Cour à refuser de
connaître de la demande des Etats-Unis en l’espèce ;

*

31. Considérant qu’il découle de ce qui précéde que, dans la lettre du
Gouvernement de l’Iran en date du 9 décembre 1979, la Cour ne trouve pas
de motifs juridiques ’amenant à conclure qu’elle ne doit pas se saisir de la
demande des Etats-Unis ;

32. Considérant qu’en conséquence la Cour se propose d’aborder l’exa-
men de la demande en indication de mesures conservatoires présentée par
le Gouvernement des Etats-Unis en l’espèce ;

33. Considérant qu'aux termes de l’article 41 du Statut la Cour ne peut
indiquer de telles mesures que si elle estime que les circonstances l’exigent
pour sauvegarder les droits de chacune des parties ;

34. Considérant que les circonstances alléguées par le Gouvernement
des Etats-Unis, et qui, selon ce gouvernement, exigent l'indication de
mesures conservatoires en l’espèce, peuvent être résumées comme suit :

i) Le 4 novembre 1979, au cours d’une manifestation qui se déroulait
devant l'enceinte de l’ambassade des Etats-Unis à Téhéran, des mani-
festants ont attaqué les locaux de l'ambassade ; aucune force de sécu-
rité iranienne n’est intervenue ou n’a été envoyée pour rétablir la
situation, en dépit d'appels répétés à l’aide adressés par l'ambassade
aux autorités iraniennes. Pour finir, tous les locaux de l’ambassade ont
été envahis. Le personnel de l’ambassade, y compris des membres du
personnel consulaire et des agents non américains, ainsi que des visi-
teurs qui se trouvaient à ce moment à l’ambassade, ont été capturés.

14
! PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 18

Peu après, selon le Gouvernement des Etats-Unis, les consulats des
Etats-Unis a Tabriz et à Chiraz, qui avaient été attaqués au début de
l’année 1979, ont été également occupés sans que rien soit fait pour
empécher cette occupation.

ii) Depuis lors, les locaux de ’ambassade des Etats-Unis à Téhéran et
ceux des consulats à Tabriz et à Chiraz sont restés aux mains de leurs
occupants. Ceux-ci ont mis au pillage les archives et les documents de
la mission diplomatique des Etats-Unis et de sa section consulaire. Les
membres du personnel de l'ambassade et les autres personnes captu-
rées au moment de l’attaque ont été retenus en otages, sauf treize
d’entre eux qui ont été relâchés les 18 et 20 novembre 1979. Ceux qui
détiennent les otages ont refusé de les libérer tant que le Gouverne-
ment des Etats-Unis ne céderait pas à diverses exigences que ce gou-
vernement considère inacceptables. Selon ce qui a été dit, les otages
sont souvent liés et les yeux bandés, soumis à un régime très pénible, à
l'isolement complet et sont menacés d’être jugés ou éventuellement mis
à mort. Le Gouvernement des Etats-Unis affirme qu’il a des raisons de
penser que certains d’entre eux ont peut-être été transférés dans d’au-
tres lieux de détention.

iii) De l’avis du Gouvernement des Etats-Unis, non seulement le Gou-
vernement de l’Iran n’a rien fait pour prévenir les événements qui
viennent d’être évoqués, mais la preuve est clairement faite qu’il s’en
est rendu complice et les a approuvés.

iv) D’après les renseignements fournis à la Cour par l’agent des Etats-
Unis, les personnes détenues en otages dans les locaux de l'ambassade
des Etats-Unis à Téhéran comprennent au moins vingt-huit personnes
ayant la qualité, dûment reconnue par le Gouvernement de FIran, de
« membres du personnel diplomatique » au sens de la convention de
Vienne de 1961 sur les relations diplomatiques ; au moins vingt per-
sonnes ayant la qualité, également reconnue, de « membres du per-
sonnel administratif et technique » au sens de cette convention ; et
deux autres ressortissants des Etats-Unis n’ayant ni statut diploma-
tique ni statut consulaire. Quatre des personnes qui ont la qualité
de membres du personnel diplomatique appartiennent à la section
consulaire de l’ambassade.

v) Outre les personnes détenues en otages dans les locaux de l'ambassade
à Téhéran, le chargé d’affaires en Iran et deux autres agents diploma-
tiques des Etats-Unis sont détenus dans les locaux du ministère des
affaires étrangères d’Iran, dans des conditions que le Gouvernement
des Etats-Unis n’a pas pu entièrement élucider mais qui comporte-
raient apparemment des restrictions à leur liberté de mouvement et
une mise en cause de leur inviolabilité en tant que diplomates ;

35. Considérant que, sur la base des faits ainsi allégués par le Gouver-
nement des Etats-Unis, celui-ci fait valoir dans sa requête que le Gouver-
nement de l'Iran a violé et viole encore un certain nombre d’obligations
juridiques que lui imposent la convention de Vienne de 1961 sur les

15
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 19

relations diplomatiques, la convention de Vienne de 1963 sur les relations
consulaires, le traité d’amitié, de commerce et de droits consulaires de 1955
entre l'Iran et les Etats-Unis, la convention de 1973 sur la prévention et la
répression des infractions contre les personnes jouissant d’une protection
internationale, y compris les agents diplomatiques, la Charte des Nations
Unies et le droit international coutumier ;

36. Considérant que le pouvoir d’indiquer des mesures conservatoires
que l’article 41 du Statut confère à la Cour a pour objet de sauvegarder les
droits de chacune des parties en attendant que la Cour rende sa décision et
présuppose qu’un préjudice irréparable ne doit pas être causé aux droits en
litige dans une procédure judiciaire ;

37. Considérant que les droits qui, d’après les Etats-Unis d'Amérique,
devraient être protégés par l'indication de mesures conservatoires ont été
spécifiés dans la demande du 29 novembre 1979 comme étant :

« les droits de leurs ressortissants à la vie, à la liberté, à la protection et
à la sécurité ; les droits à l’inviolabilité, à l’immunité et à la protection
de leurs fonctionnaires diplomatiques et consulaires ; les droits à
Vinviolabilité et à la protection de leurs locaux diplomatiques et
consulaires » ;

et, à l'audience du 10 décembre 1979, comme :

« le droit [des Etats-Unis] d’avoir à Téhéran une ambassade qui fonc-
tionne normalement, le droit à ce que la vie et la personne de leurs
agents diplomatiques et consulaires soient protégées contre toute
intervention et tout excès et le droit à la protection et à la sécurité de
leurs ressortissants » ;

et considérant que les mesures sollicitées par les Etats-Unis pour assurer
la protection de ces droits sont énoncées aux paragraphes 2 et 12 ci-
dessus ;

38. Considérant que, dans la conduite des relations entre Etats, il n’est
pas d’exigence plus fondamentale que celle de l’inviolabilité des diplo-
mates et des ambassades et que c’est ainsi que, au long de l’histoire, des
nations de toutes croyances et toutes cultures ont observé des obligations
réciproques à cet effet ; et que les obligations ainsi assumées pour garantir
en particulier la sécurité personnelle des diplomates et leur exemption de
toute poursuite sont essentielles, ne comportent aucune restriction et sont
inhérentes à leur caractère représentatif et à leur fonction diploma-
tique ;

39. Considérant que l’institution de la diplomatie, avec les privilèges et
immunités qui s’y rattachent, a résisté à l’épreuve des siècles et s’est avérée
un instrument essentiel de coopération efficace dans la communauté
internationale, qui permet aux Etats, nonobstant les différences de leurs
systèmes constitutionnels et sociaux, de parvenir à la compréhension
mutuelle et de résoudre leurs divergences par des moyens pacifiques ;

40. Considérant que le déroulement sans entrave des relations consu-
laires, également nouées entre les peuples depuis des temps anciens, n’est

16
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 20

pas moins important dans le contexte du droit international contemporain,
en ce qu’il favorise le développement des relations amicales entre les
nations et assure protection et assistance aux étrangers résidant sur le
territoire d’autres Etats ; considérant dès lors que les privilèges et immu-
nités des fonctionnaires et employés consulaires et l’inviolabilité des
locaux et archives consulaires sont eux aussi des principes de droit inter-
national profondément enracinés ;

41. Considérant qu'aucun Etat n’a l'obligation d’entretenir des rela-
tions diplomatiques ou consulaires avec un autre Etat, mais qu’il ne saurait
manquer de reconnaître les obligations impératives qu’elles comportent et
qui sont maintenant codifiées dans les conventions de Vienne de 1961 et
1963 auxquelles l'Iran et les Etats-Unis sont parties ;

42. Considérant que la persistance de la situation qui fait Pobjet de la
requête expose les êtres humains concernés à des privations, à un sort
pénible et angoissant et même à des dangers pour leur vie et leur santé et
par conséquent à une possibilité sérieuse de préjudice irréparable ;

43. Considérant à cet égard que la Cour note les dispositions de la
convention de 1973 sur la prévention et la répression des infractions contre
les personnes jouissant d’une protection internationale, y compris les
agents diplomatiques, à laquelle l’Iran et les Etats-Unis sont parties ;

44. Considérant que, étant donné ce qui précède, la Cour conclut que les
circonstances exigent qu’elle indique des mesures conservatoires, ainsi
qu’il est prévu à l’article 41 du Statut, en vue de sauvegarder les droits
invoqués ;

*

45. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire ni aucune question relative au fond lui-même et qu’elle laisse
intact le droit du Gouvernement de l’Iran de faire valoir ses moyens tant
sur la compétence que sur le fond ;

*

46. Considérant que la Cour doit en conséquence indiquer maintenant
les mesures qu’elle estime nécessaires en la présente espèce ;
47. En conséquence,

La Cour,

à Punanimité,

1. Indique à titre provisoire, en attendant son arrêt définitif dans l’ins-
tance introduite le 29 novembre 1979 par les Etats-Unis d’ Amérique contre

la République islamique d’Iran, les mesures conservatoires suivantes, ten-
dant à ce que:

17
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 15 XII 79) 21

A. i) Le Gouvernement de la République islamique d’Iran fasse immé-
diatement en sorte que les locaux de l’ambassade, de la chancellerie et
des consulats des Etats-Unis soient remis en possession des autorités
des Etats-Unis et placés sous leur contrôle exclusif et assure leur
inviolabilité et leur protection effective conformément aux traités en
vigueur entre les deux Etats et au droit international général ;

ii) Le Gouvernement de la République islamique d’Iran assure la
libération immédiate et sans aucune exception de tous les ressortissants
des Etats-Unis qui sont ou ont été détenus à l’ambassade des Etats-
Unis d’Amérique ou au ministère des affaires étrangères à Téhéran ou
qui ont été détenus en otages ailleurs et accorde pleine protection à ces
personnes conformément aux traités en vigueur entre les deux Etats et
au droit international général ;

iii) Le Gouvernement de la République islamique d’Iran reconnaisse
désormais à tous les membres du personnel diplomatique et consulaire
des Etats-Unis la plénitude de la protection, des privilèges et des
immunités auxquels ils ont droit conformément aux traités en vigueur
entre les deux Etats et au droit international général, notamment
limmunité à l’égard de toute forme de juridiction criminelle et la liberté
et les moyens de quitter le territoire iranien ;

B. Le Gouvernement des Etats-Unis d'Amérique et le Gouvernement de
la République islamique d’Iran ne prennent aucune mesure, et veillent
à ce qu'il n’en soit pris aucune, qui soit de nature 4 aggraver la tension
entre les deux pays ou 4 rendre plus difficile la solution du différend
existant ;

2. Décide que, jusqu’à ce que la Cour rende son arrêt définitif en l’es-
pèce, elle demeurera saisie des questions qui font l’objet de la présente
ordonnance.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quinze décembre mil neuf cent soixante-dix-neuf, en
quatre exemplaires, dont lun restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de la
République islamique d’Iran, au Gouvernement des Etats-Unis d’Amé-
rique et au Secrétaire général de Organisation des Nations Unies pour
transmission au Conseil de sécurité.

Le Président,
(Signé) Humphrey WALDOCK.
Le Greffier,
(Signé) S. AQUARONE.

18
